Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 1 of 32




          Exhibit 112
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 2 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         ·




                       U.S. LEGAL SUPPORT
                          866-339-2608
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 3 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         2




                       U.S. LEGAL SUPPORT
                          866-339-2608
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 4 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         3




                       U.S. LEGAL SUPPORT
                          866-339-2608
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 5 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         4




                       U.S. LEGAL SUPPORT
                          866-339-2608                             YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 6 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         5




                       U.S. LEGAL SUPPORT
                          866-339-2608                             YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 7 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         6




                       U.S. LEGAL SUPPORT
                          866-339-2608                             YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 8 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         7




                       U.S. LEGAL SUPPORT
                          866-339-2608                             YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 9 of 32
             File 2 Rudy Giuliani Common Sense
                     November 13, 2020                         8




                       U.S. LEGAL SUPPORT
                          866-339-2608                             YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 10 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         9




                       U.S. LEGAL SUPPORT
                          866-339-2608                              YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 11 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         10




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 12 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         11




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 13 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         12




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 14 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         13




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 15 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         14




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 16 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         15




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 17 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         16




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 18 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         17




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 19 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         18




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 20 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         19




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 21 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         20




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 22 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         21




                       U.S. LEGAL SUPPORT
                          866-339-2608                               YVer1f
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 23 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         22




                       U.S. LEGAL SUPPORT
                          866-339-2608
Case 1:21-cv-00213 Document 2-47 Filed 01/25/21 Page 24 of 32
              File 2 Rudy Giuliani Common Sense
                      November 13, 2020                         23




                       U.S. LEGAL SUPPORT
                          866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 25 of 32
                            November 13, 2020                              ·1
                  4:30 15:21            achy 16:8,14         assigned 6:7
       1           17:5,9,17,19         acts 8:22            assist 13:17
                   18:1 19:9            address 8:15         assume 6:5
1-800-844-4888                           12:4                 11:5
 16:18                     5            adjust 6:17          Atlanta 20:17
10 8:1 15:7                             adult 5:18            21:10
 19:25            50s 17:8,9            ADVERTISEMENT        attention
100 22:1          5:00 18:14             11:11 16:2           22:5
100,000 15:21                           affidavit            avail 18:22
 18:9                      6             5:12,22 8:7         aware 11:7
130,000 14:7                            affidavits           awful 16:3
 18:8             620 5:7                12:12,13
                  628,000 5:7           agents 15:8                    B
       2                                ahead 14:6
                           7            alien 7:16           back 12:8,9,
20 13:22                                Alito 10:17,          11 15:4,5
2020 6:8,16       70   6:16 8:22         18,19                16:1,2,10,20
 9:6 10:14,15                           allowed 8:5           17:24 19:3,4
 18:24                                   21:12                22:14
230 19:13                  8                                 bad 16:2
                                        alter 10:24
2:00 18:22,23     80 6:16 8:23          amazing 18:3         bags 14:14
 19:1                                   America 22:11        ballot 8:4,6,
                  8:00 10:14
                                        American              8 9:16,25
                  8:30 9:3,6                                  14:25 18:2,16
       3                                 21:15
                                        Andrew 12:13         ballots 7:1
3 10:15                    9             16:22                9:3,7,8,10,
30 10:5,6                               announced             13,14,20,23
                  9:00    10:9                                10:8,12,13,
 21:1                                    14:16
                  9:30    16:23                               21,25 12:17
300 19:16                               announcements
                                         6:23                 13:6,11,22
300,000 5:9                                                   14:12,17,18
 19:13,17                  A            announces             15:9 17:1,3,
30s 17:8                                 17:13                11,13,14,15,
320,000 15:20     a.m. 9:6              appeared
                   17:19 18:1,15                              16,21,22,25
33 12:5                                  14:10                18:5,10,12,
                  ABC 11:6              application
35 16:10                                                      13,18 19:9,
                  ability 17:1           8:14                 13,21 20:7
3rd 10:10,14,
 23 16:24 20:4    absentee 7:1          applied 8:3          barrier 12:1
                   8:4,13 9:3,          approximately
                   20,23,24                                  basically
                                         17:4,9,19,20         13:8
       4           10:8,13,21,25         18:1,22 19:12
                   17:11 18:18                               basis 7:3
4  9:6 10:20                            area 19:3            batch 13:12
                   20:7
 18:23                                  Arizona 20:16        batches 13:5
                  absentee-
40 21:1                                 arrived 11:24        begun 5:9
                  ballot 6:14,
400 13:11                                16:23 18:1          belief 18:17
                   18
4:00 14:2                               arriving             belonged
                  accessed 8:24
 17:20                                   17:11                14:25


                           U.S. LEGAL SUPPORT
                              866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 26 of 32
                            November 13, 2020                              ·2
Berlin 22:10       15:11                closed 9:2            16:25 18:4,
Biden 7:5         cases 5:15            coach 7:4,11          10,12,17,25
 8:11 13:8        cast 5:8 18:3         coaching 7:4          19:3,7
 15:18 18:3,8,    CBS 11:6              code 12:5,6          countless
 13,14 20:20,     Cedo 13:24            collect 10:13         13:4,13
 22,23,25          16:22 17:20          combine 19:10        country 22:12
 21:2,18           19:8                                      county 17:7
                                        committee
Biden's 19:14     censorship             20:20               couple 5:3
big 13:15,16       12:10                common 11:16         courage 22:7
birth 8:15        center 9:4,5,          22:14               Court 10:17,
block 18:25        22 13:7,14           company               20
blocked 13:12      16:23 18:20           12:16,19            covered 11:16
booths 7:10       certified             compare 9:24          18:24
bother 14:22       17:3                 complaining          credentialed
bottle 16:16      challenger             18:21                19:6
box 10:13          12:14 16:23          completed 9:2        credentials
boxes 14:14       challenges            Completely            8:25
 17:22             18:15                 7:5                 crime 6:20,22
break 11:10       chance 10:2           concerted             10:7 11:15
 16:1 19:2        change 10:22           20:19               crimes 13:20
bringing           13:21 18:14          conclusion           crooked 8:12
 14:10            changed 15:18          19:25                10:18 20:1,20
brought           charge 17:7           confronted            21:16
 17:21,23,24      cheat 7:23,24          13:14               crooks 21:22
                   20:24 21:5           containers           curtain 12:10
                  cheated 20:23          14:13                22:10
      C
                  Chicago 7:18,         continue             Cyber 11:19
call 15:4,5        19                    18:16
 16:17            China 11:8            control 7:22                   D
called 9:5         21:1                  20:10
 15:3             Christmas             corrupted            daily 7:3
Camden 7:20        18:6                  21:20               damage 16:10
campaign          cities 20:1,          corruption           data 15:2
 20:21             11                    9:4,5               date 6:18
Capone 17:17,     citizen 5:18          cost 11:15            8:15 10:22
 18                6:2                  count 5:7,9          dated 6:19
cardboard         citizens               12:17 15:19         days 12:6
 14:13 18:25       13:19                 17:12               Deborah 11:13
cares 10:3        city 5:16,20          counted 8:21         Debra's 11:23
Carone 12:15       6:2,3,9,21            9:17 13:6,12        decades 5:20
 13:2,24           7:3 9:11 10:3         14:18 17:2,3,
                   15:17                                     decided 18:15
Carone's 14:1                            12 18:19
                  Clause 18:6            19:11               Deed 11:21
carry 19:5                                                   defeat 22:12
case 5:2,13,      clean 8:18            counters
                  Clinton 21:20          18:11               deficiencies
 14 11:23                                                     9:8,10
 12:24,25         close 16:12           counting
                   19:16                 14:3,6,10


                           U.S. LEGAL SUPPORT
                              866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 27 of 32
                            November 13, 2020                              ·3
deficient                               exist 16:21
 9:14                      E            existed 10:8                   G
Democrat 5:3                            exited 19:1
 6:4,5 7:5,8,     earlier 6:19          expect 19:23         garage 14:3,9
 22 8:12 20:1     early 8:10            extremely            gave 15:23
Democrat-         echelon 15:10          14:7                Gee 8:4
controlled        edited 8:24                                gentleman
 20:1                                                         16:22
                  Editorial 7:6                  F
Democratic                                                   gentlemen
                  election 6:8,
 10:18 20:20                                                  21:6
                   10,15 7:3,9,         Facebook 11:6
 21:17
                   21 8:25 13:18        fact 8:20            Georgia 20:17
Democrats 5:4      18:24 19:18           19:15               GIULIANI 12:8
 6:6 13:22         20:25 21:6,          facts 12:20           16:19
 15:7 19:22        22,24,25 22:4
 21:17                                  falling 14:14        glass-enclosed
                  elections 6:7         falsely 10:24         19:2
denied 12:10
                  electoral              13:10               good 11:10
department         21:15
 6:8                                    family 20:25         goodness
                  emerged 14:11         fault 21:18,          22:13
detect 12:2
                  employed 5:20          19                  Gosh 7:16
Detroit 5:20
                  employee 6:2          FBI 15:3,8,10        great 22:12,
 6:3,6,9 7:3,
                   12:15 13:2           fear 6:1              13
 20 8:13 13:7
 15:17 20:14      employees             federal 5:14,        guards 19:4
 21:24             7:4,8,10              24,25               guess 6:4
Detroit's         encouraging           file 8:16             7:24 13:19
 10:19             7:8 8:8              filed 5:13           guy 17:12
devastating       end 5:21              filled 18:19
 11:15             10:14 19:15
                                        final 10:11                    H
                   22:17
direct 12:24                            financed
                  ended 17:7                                 half 19:17
directly 7:2                             12:21
                  engage 6:23                                 21:2
discarding                              finished
 13:5             entitled 8:18          17:14 18:4          happened
discovered        entry 9:2             fish 16:5             13:13 15:24
 11:20 14:16,     envelope 9:21         folks 11:18          happening 6:1
 19               estimate 11:2         food 14:10,11         18:20
Dominion          evicted 11:12         foreign 12:19        Harris 8:11
 12:15,16,21      eviction              forge 11:21          headquarters
 13:3 22:3         11:24                                      6:11,15
                                        fraud 5:11
door 17:24        evidence 5:11          6:22 8:20,22        hear 13:16
drill 5:10         11:5 12:9             11:4,5,14,16        heard 15:1
driver's 7:14      15:6,14,15,           15:6,17 18:7         18:10,13
drop 10:13         16,25 16:20           19:10               home 11:12,
                   21:5 22:15                                 14,15,19,22,
duties 19:5                             free 16:16
                  executed                                    25 17:6
                                        freely 19:7
                   20:19                                     home's 11:19
                                        front 11:7
                  Exhibit 5:15,                               12:1
                   16



                           U.S. LEGAL SUPPORT
                              866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 28 of 32
                            November 13, 2020                             ·4
homeowner         inputted 10:9         knock    16:9        made 15:3,18
 11:13            inspected                                   21:1
homes 11:20        9:18                          L           magnified
hometitlelock.    inspection                                  13:10
com 12:3           9:15                 ladies 21:6          mail 9:20
hometitlelock.    instant 12:1          large 8:1             11:24 14:18
com. 12:7         instructed            Las 20:16             20:5
hour 10:14         6:17 7:13            law 9:16,19          mail-absentee
hundred            8:12,14 9:7,          19:1,12 20:8,        8:7
 14:12,17,18       22,24 10:12,          10,23               mailed-
 17:16 18:4        21                   lawsuit 5:25         absentee 8:6,
 19:9,21          insurance                                   8
                                        leader 20:3,
Hunter 21:2        11:16                 13                  mailing 6:18
                  integrity             leadership           major 21:21
                   21:15                 21:16,19            make 10:22
       I
                  interesting           learn 12:20           18:8
I.T. 13:17         13:24                                     making 6:23
                                        learned 11:13
ID 7:15           iron 12:10                                 man 17:9 21:4
                                        leave 18:16
idea 20:13         22:9                                      manage 16:4
                                        left 14:4,5
identity          issued 7:1                                 manager 13:14
                                         18:15
 11:16                                  legally 19:20        manipulated
illegal 7:6,               J            letter 5:22           12:23
 16 9:17 15:1,                          level 15:18          margin 19:14
 20               Jacob 5:18                                 massive 19:10
                                        license 7:14
immediately       jail 5:23                                  mathematicians
                   20:3                 list 10:11
 15:8                                    20:2                 19:18
important         Jessy 5:18                                 matter 10:18
                                        lobby 19:2
 10:19            jobs 21:12                                 means 8:16,17
                                        local 22:6,7
improperly        Joe 7:5 8:11                                13:12
 10:21             18:3,14              location
                                         6:12,25 7:2,        media 16:20
in-person          20:22,23,25                               Melissa 12:14
                   21:3                  13 8:2 9:1
 8:14                                                         13:1
                  joints 16:8,          Lock 11:19,25
incidents                                                    men 17:7
 18:19             14                   long 17:22
                                         20:2                Michigan 5:8,
including         Judge 10:19                                 19 6:10 9:16
 15:20            judging 13:22         Long-time 6:2
                                                              14:16 19:1
incorporated      Justice               losing 15:2
                                                             microphone
 5:14              10:16,18             lost 8:7
                                                              17:10
individual                              lot 22:8,15
                                                             middle 14:19
 6:24 20:12                             lying 5:23
                           K                                 million 21:1
inflammation                             8:24 15:15
                                                             millions 21:1
 16:9             key 16:9                                   Milwaukee
information       kind 8:4                       M            20:15
 10:24 18:17       22:10                                     Minnesota
 22:8             kinds 21:13           machines 7:22         20:15
input 8:15        knee 16:2,3            13:22 20:2
                                                             mobilize 12:2



                           U.S. LEGAL SUPPORT
                              866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 29 of 32
                            November 13, 2020                            ·5
money 12:22       observed 7:2          Paragraph 8:1        places 22:2
 16:15             8:1 14:20            part 5:15            plagiarized
monitor 18:16      18:2,13               12:12,24             20:22,24
monitoring        observer              participate          plan 20:19
 19:5              19:5,6                18:7                podcast 22:5
morning 14:2      observers             party 7:5            pole 16:23
 15:21 17:17       19:11                 8:12 10:19          polite 21:13
 19:9 20:4        observing              17:4 21:17,19       political
move 21:8          20:6                 passed 9:19           13:2
muscles 16:8,     October 6:13          paying 22:5          poll 8:23 9:1
 15               officials             penalties             12:14 17:4
                   18:24                 15:12               Post 11:6
      N           oil 16:5              penalty 11:3         powerful
                  ointments             Pennsylvania          15:25
national           16:5                  5:6 21:25           practice 6:24
 20:20            Okonomakus            people 7:1           predate 10:21
NBC 11:5           13:14                 8:2,5 14:4          present 22:8
neck 16:3         Omega 16:7,            19:6 20:2           presidential
Needless 15:5      11,12,15,16           21:23 22:13          20:25
nervous 14:7      OMEGAXL.COM/          percent 9:13         pretty 19:16
Nevada 20:16      RUDY 16:17            performed            Previously
 21:8,9,10        OMEGAXL.COM/           17:25                19:6
Newsmax 22:6      RUDY. 16:17           perjury 11:3         problem
Nick 13:14,15     online 11:21           15:12                13:15,16
 15:2              12:3                 permanent            procedure
night 14:20       order 7:11             16:10                17:25
 19:17             10:10,11,16          person 5:17,
                   16:16                                     process 6:10
note 5:21                                23 7:2,15            10:12 13:23
                  Ordered 6:21           8:3,5 10:5           20:5 21:15
notice 11:24
                  overheard              13:3 14:25
noticed 18:2                                                 processed
                   13:20                person's              6:14,25 8:13
November 9:6                             8:15,19
                  overwhelming                               processor
 10:9,14,15,
                   15:6 21:5            pervasive             8:25
 20,23 16:24
                  owner 11:22            6:24 11:4,5
 18:23 20:4                                                  Prohibition
                                         15:17
number 8:2                                                    17:18
                                        Philadelphia
numbers 15:18              P                                 proof 12:9
                                         7:21 20:13
numerous                                Phoenix 20:16        proper 8:25
 13:21            p.m. 10:9,14                               protect 11:19
                   16:24 17:5            21:10
                                        phony 16:20          protection
                   18:22,23 19:1                              12:6
      O           packages               19:14
                                        photo 7:14           protects
                   6:14,18                                    11:25
OANN 22:6                               Pittsburgh
                  pain 16:3,4,5                              proud 21:14
oath 15:23                               20:14
                  painful 16:8,                              pulled 14:3,9
 17:19                                  place 7:22
                   14
observe 13:25                            18:18               purpose 9:25
                  panicked
 14:22 20:8,9
                   19:22


                           U.S. LEGAL SUPPORT
                              866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 30 of 32
                            November 13, 2020                                  ·6
put 11:7          reported 9:3          security 19:4        soviet 11:9
putting 8:19       16:25                seized 15:8          specifically
 11:25            reports 18:19         selected              7:13 18:2
                  Republican             12:17               started 6:12
      Q            5:2,4,5 6:4          selection            state 5:13,
                   9:11 10:2             12:18,20             19,24 6:9
qualified-         17:4 19:11           sell 11:12           stated 17:10
voter 8:16        Republicans           sense 22:14          states 10:17
quote 6:17         14:5 15:7            September             13:20 21:7
QVF 8:16           20:6,8,9,18           6:11,16             stating 11:21
 10:24            required 8:6          services             stations 22:7
                   10:8,10 19:12         11:17 12:15,        stayed 18:23
                  research               16,21 13:3          steal 7:23
      R            16:11                she'd 8:18           Stealing
                  resident 5:19         shift 13:21           21:22
radio 22:7
Rarely 5:2        resulted 13:6          17:6 18:14          stick 22:14
                  resulting             shipment             stole 21:6,
re-file 11:22
                   13:23                 17:10                24,25 22:4
re-scanning
                  return 8:6            short 11:10          stop 16:15
 13:5
                  returning              16:1                 21:10
read 5:17
                   16:19                shortly 22:15        straight 7:8
 14:21
                  risk 20:10            show 5:12            strange 8:4
real 20:22
                  room 14:4,10           10:24 19:22          12:18,20
rear 17:23
                   16:25 17:23           22:4                submitted
reason 19:20       18:25 19:2,3,        shown 5:6             5:25
receive 10:22      5,7                   15:8                suffering
received 6:8      Rudy 12:5,6,8         shut 12:2             16:14
 9:20 10:23,25     16:19                 20:5,18             supervisor
recording         run 13:17             sign 8:6 12:5         6:17,21,22
 22:17             19:23                 14:24                7:14
reduced 19:20     rush 19:21            signature            support 16:21
reference                                9:21,24,25
 5:14                                                        supposed 9:9
                           S             10:4                Supreme
refused 19:4                            signatures
register 12:3                                                 10:17,20
                  sampled 18:13          9:23                surely 7:18
registered        Samuel 10:16          signed 15:12
 8:17                                                        switch 16:15
                   15:2                 signs 11:3           sworn 5:21
registration      Santa 18:6            similar 17:5
 8:14                                                         17:19 19:7
                  satellite             single 9:14          system 8:16,
registrations      6:12,25 7:13          20:3
 7:1                                                          24 10:9
                   8:2 9:1              Sito 12:14           systemic
Regular 6:2       satellites            society 21:13         15:16
relievers          10:12                sold 11:22
 16:5             saving 21:14           21:4
report 13:20      scanned 13:11                                        T
                                        Sort 18:5
 15:3
                  school 20:23          sounds 19:15         table     14:15


                           U.S. LEGAL SUPPORT
                              866-339-2608
       Case 1:21-cv-00213
                  File 2 Document 2-47 Filed
                          Rudy Giuliani      01/25/21Sense
                                           Common      Page 31 of 32
                            November 13, 2020                              ·7
tables 17:22      title 11:14,          validate 9:7         Washington
talking 13:21      15,19,25 12:1        vans 14:3,9,          11:6
 15:2 19:12       titles 11:20           10,11               wasting 16:15
tampering         told 9:11             Vegas 20:16          watch 7:11
 12:2              10:3,23              Venezuela            watcher 17:4
TCF 9:3,22         13:15,16              11:8                weeks 7:12
 13:7 16:23        15:4,24              verifying            win 7:19
 18:17,20          21:11,12,13           10:1                windows 18:24
technologicall    tons 15:2             version 14:1         winner 15:19
y 22:4            Topical 16:5          victim 11:14,        witnessed
telling 7:25      training 6:9           24 12:4              7:7,9 13:4
 11:4             trashed 21:16         victory 19:15        witnesses
ten 6:6 9:13      true 15:13            view 18:25            14:8 15:22,23
 13:8,9,10         22:2                 violating             22:1
tens 17:20        Trump 14:6             20:10               woke 20:4
text 21:2          15:19 19:16          virtual 12:1         woman 15:13
That'd 12:25       21:7                 virtue 9:15          words 11:13
theft 11:17       trust 11:18           Visit 16:16          work 6:7
thieves 11:20     turn 12:19            vociferously          13:3,17
thing 10:4,5      Twitter 11:6           18:21               worked 6:10,
 13:24 19:24                            vote 7:2,4,           15 9:1 16:6
 22:2                      U             11,12,15,20         worker 5:16
things 16:4                              8:3,5,9,10,          6:22 9:12
 21:13            Ultimately             18,19 9:17           10:3 14:20,
thought 14:5       15:3                 voted 8:10            21,24
 17:6,14 18:4     unbelievable           21:18               workers 6:16,
 22:11             22:13                voter 5:11            23 7:3,7,9
thousand          uncorrupted            6:25 8:7,13          8:23 13:4,21
 14:12,17,19       21:21                 9:5 15:6,17         working 6:12
 17:16 18:5       underlying             18:7 19:10           7:12
 19:9,21           16:8                 voter's 9:21         world-class
thousands         unfair 13:23          voters 6:15           21:21
 11:2 17:21       union 11:9             7:4,8,10            worse 21:9
threatened        United 10:17          votes 5:1,7          wow 18:3
 21:11             13:20                 12:22 13:8          wrong 15:10
throw 14:22       unlawful 9:16          14:7 15:20
thrown 14:15,      15:20 19:13           18:8,9 19:11
 23                                      21:7                          X
                  unlawfully
ticket 7:9         5:7                  voting 7:10
                                                             Xl 16:7,11,
time 7:19         Unlike 17:22           10:5 12:15,
                                                              12,15,16
 10:11,14,25                             16,21 13:3
                  upper 15:10
 11:10 13:25
                  usual 14:13                                          Y
 15:1                                            W
times 5:3
 10:5,6 11:2,6             V                                 years 5:24
                                        waist 7:19
 13:7,10,13                                                   16:10 20:3
                                        Wall 22:10
 18:11 21:4       valid    11:1


                           U.S. LEGAL SUPPORT
                              866-339-2608
        Case 1:21-cv-00213
                   File 2 Document 2-47 Filed
                           Rudy Giuliani      01/25/21Sense
                                            Common      Page 32 of 32
                             November 13, 2020                          ·8
York   7:17




                            U.S. LEGAL SUPPORT
                               866-339-2608
